Citation Nr: 1216372	
Decision Date: 05/07/12    Archive Date: 05/16/12

DOCKET NO.  09-01 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable rating from October 4, 2006, and a rating in excess of 30 percent from December 16, 2010, for migraine headaches. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel

INTRODUCTION

The Veteran served on active duty from September 1980 to May 1985.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran testified at a travel Board hearing before the undersigned in June 2010; a transcript of that hearing is of record.  This case was before the Board in November 2010 when it was remanded for additional development.  


FINDING OF FACT

In February 2012, prior to the promulgation of the Board's decision in the appeal, the Veteran withdrew her appeal with respect to the issue of entitlement to an initial compensable rating from October 4, 2006, and a rating in excess of 30 percent from December 16, 2010, for migraine headaches. 


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal for the issue of entitlement to an initial compensable rating from October 4, 2006, and a rating in excess of 30 percent from December 16, 2010, for migraine headaches by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2011); 38 C.F.R. §§ 20.202, 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appellant may withdraw an appeal in writing or on the record at a hearing on appeal at any time before the Board promulgates a final decision.  38 C.F.R. § 20.204.  When an appellant does so, the withdrawal effectively creates a situation where there no longer exists any allegation of error of fact or law. Consequently, in such an instance, the Board does not have jurisdiction to review the appeal, and the appropriate action by the Board is dismissal.  38 U.S.C.A. §§ 7104, 7105(d). 

In a statement received by the Board in February 2012, the Veteran indicated that she wished to withdraw her pending appeal.  This is certainly permissible under the Board's rules of practice.  See 38 C.F.R. § 20.204.  Given the Veteran's clear intent to withdraw her appeal in this matter, further action by the Board on this issue would not be appropriate.  38 U.S.C.A. § 7105. 


ORDER

The appeal seeking an initial compensable rating from October 4, 2006, and a rating in excess of 30 percent from December 16, 2010, for migraine headaches is dismissed.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


